Citation Nr: 1142581	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV) with associated anemia.

2.  Entitlement to service connection for Hodgkin's lymphoma as secondary to HIV.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 until June 1983 and from January 1987 until August 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Saint Petersburg, Florida and Colombia, South Carolina.  During the pendency of this appeal, jurisdiction was transferred to the RO in Oakland, California.

The Veteran was afforded a video hearing in September 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record and a waiver of additional evidence was received.

The issues of entitlement to service connection for Hodgkin's lymphoma as secondary to HIV is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

HIV is related to service.


CONCLUSION OF LAW

HIV was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting, in full, the benefit sought on appeal.  It is noted that in a September 2011 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Veterans are entitled to compensation from VA for disabilities "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran has claimed that he was exposed to blood and other bodily fluids during his service as a physician's assistant, and that as a result he contracted HIV.  As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records reflect that on induction examination in November 1977, all of the Veteran's systems were clinically normal.  On enlistment examination in April 1985, all systems were again normal, save for a scar on the outer right ankle and right hip.  In a report of medical history of December 1989, the Veteran reported that he was in good health, and did not have a history of blood transfusions, or hepatitis.

Based on the foregoing, the service treatment records show no evidence of HIV infection.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  For the reasons discussed below, the Board finds that HIV was incurred in service.

Following separation from his second period of active service in August 1989, the Veteran was diagnosed with HIV by a private facility in June 1990.  The record also reflects that the Veteran's diagnosis has not spontaneously resolved, and he currently has HIV.

The Veteran has stated that sometime between September 1989 and December 1989, he applied for entry into the U.S. Air Force.  As part of his application, the Veteran was required to undergo a physical evaluation.  It was at that time that he says he learned he was HIV-positive, although he no longer has a copy of those results.  Attempts were made by VA and the Veteran to acquire these results from a private testing facility in Minnesota, however in October 2009 VA was informed that such records had been destroyed by the facility.

An August 2007 letter from Dr. M.B. indicated that he had reviewed the Veteran's service treatment records, and he admitted that there was no evidence of an in-service infection.  Nonetheless, he noted that the Veteran had been diagnosed only a number of months after his discharge, and he concluded that it was at least as likely as not that he was infected with HIV during service.

With regard to potential risk factors for infection, the Veteran denied having any tattoos, any history of intravenous drug use, the use of another person's razor, and denied engaging promiscuous sexual activity.  He went on to state that during his in-service training to be a physician's assistant he worked in a surgical environment.  He reported delivering 24 babies, being exposed to blood products, and being stuck by needles.  

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, the Veteran's is competent to report on his in-service exposures.  While the Veteran does have a medical background, the Board does not find him competent to report on the etiology of his HIV.  Nonetheless, his reports of in-service exposures are competent, and the Board must now consider the credibility of such evidence.  To that end the Board notes that the Veteran military occupational specialty indicated on his DD-214 was physician's physician during his second period of service.  Given that the endorsed exposures are consistent with the nature of such an occupational specialty, the Board accepts the Veteran's reports of exposure to blood and blood products.

In total, the record reflects that the Veteran was exposed to blood products during service, that he was diagnosed with the claimed disorder ten months after separation from service and that a competent medical professional has linked the Veteran's current HIV with service.  Based on the foregoing, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for HIV is granted


REMAND

In rating decisions of June 2007 and October 2007, entitlement to service connection for lymphoma as secondary to HIV was denied.  In the foregoing order, the Board has granted service connection for HIV and accordingly the claim regarding lymphoma must be readjudicated.


Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated consistent with the immediate decision granting service connection for HIV.  If the determination remains unfavorable, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


